Case 3:20-cr-30017-PKH Document 54                Filed 04/07/21 Page 1 of 1 PageID #: 222




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


UNITED STATES OF AMERICA                                                         PLAINTIFF

   v.                             CASE NO. 3:20-CR-30017-001

MICHAEL L. WALTERS                                                             DEFENDANT


                                                ORDER

        As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 34) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the information.

        IT IS SO ORDERED this 7th day of April, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
